DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
Claims 1-3, 5-17, and 19-20 are pending.  Claims 4 and 18, have been cancelled.  Claims 1, 15 and 20, have been amended.  Entry of this amendment is accepted and made of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative on 8/3/2021.
The application has been amended as follows: 
executed by a processor comprising:
receiving the input seismic data d recorded in a data domain;
solving a linear inversion problem constrained by input seismic data d to obtain a model domain energy, wherein the linear inversion problem is dependent on sparseness weights that are simultaneously a function of both time and frequency;
reverse transforming the model domain energy to the data domain; and 
generating an image of a surveyed subsurface based on the reverse transformed model domain energy, 
wherein more than one model domain is computed at the same time within a single inversion and an input trace is dependent on more than one model domain.

Response to Arguments
Applicant’s arguments, see last paragraph of page 7 of the remarks, filed 06/23/2021, with respect to amended claims 1, 15 and 20 have been fully considered and are persuasive.  The rejections of claims 1-3, 5-17 and 19-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of: solving a linear inversion problem constrained by input seismic data d to obtain a model domain energy, wherein the linear 
Dependent claims 2-3 and 5-14, are allowed for the reasons explained above with respect to independent claim 1 from which they depend.
Claim 15, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of solve a linear inversion problem constrained by input seismic data d to obtain a model domain energy, wherein the linear inversion problem is dependent on sparseness weights that are simultaneously a function of both time and frequency, and generate an image of a surveyed subsurface based on the reverse transformed model domain energy. wherein more than one model domain is computed at the same time within a single inversion and an input trace is dependent on more than one model domain.
Dependent claims 16-19 are allowed for the reasons explained above with respect to independent claim 15 from which they depend.
Claim 20, is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of solving a linear inversion problem constrained by input seismic data d to obtain a model domain energy, wherein the linear inversion problem is dependent on sparseness weights that are simultaneously a function of both time and frequency; and generating an image of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864